Citation Nr: 0203807	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation for bilateral choroideremia, currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's bilateral choroideremia is manifested by 
uncorrected distance visual acuity of 20/80 in the right 
eye and 20/200 in the left eye.  Correctable distance 
visual acuity is 20/20 bilaterally.  Correctable and 
uncorrected near visual acuity is 20/25 bilaterally.  
Visual fields are limited to approximately 10 degrees 
bilaterally.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
choroideremia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6080 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the March 2000 
rating decision, the March 2001 Statement of the Case, and 
the May 2001 Supplemental Statement of the Case, of what 
would be necessary, evidentiary wise, to grant an increased 
evaluation for bilateral choroideremia.  In addition, the May 
2001 Supplemental Statement of the Case specifically informed 
the veteran as to the provisions of the VCAA.  The notices 
sent to the veteran discussed the available evidence and 
informed the veteran that an increased evaluation for his 
bilateral choroideremia was being denied because his visual 
field was limited to 10 degrees bilaterally, and in order to 
qualify for the next higher evaluation, the visual field had 
to be limited to 5 degrees or less.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claim, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment notes identified by the veteran, and 
provided the veteran with a VA examination for vision in 
August 1999.  The veteran has not indicated that there is 
other relevant evidence available.  Thus the Board finds that 
the RO provided the requisite assistance to the veteran in 
obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such relevant evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Evidence

The veteran's service medical records reveal that the veteran 
was first diagnosed with choroideremia, choroidal atrophy, 
and tapetoretinal degeneration in June 1988 while in service.  
In a March 1995 rating decision the veteran was granted 
service connection for his bilateral choroideremia and was 
assigned a 50 percent disability rating based on visual field 
reduction of between 15 and 30 degrees.

In July 1999 the veteran filed a claim seeking an increase in 
his disability rating for bilateral choroideremia.  A VA 
treatment note dated in June 1999 indicates that the veteran 
has been diagnosed with rod dystrophy with constricted 
fields.  The treatment notes indicate the veteran was legally 
blind and was advised not to drive.

The veteran underwent a VA examination for his vision in 
August 1999.  At that time he complained of poor night 
vision, glare disability, dark adaptation difficulty, as well 
as restricted visual fields.  The veteran's uncorrected 
distance visual acuity was 20/80 in the right eye and 20/200 
in the left eye.  This was correctable to 20/20 bilaterally.  
The veteran's uncorrected near visual acuity was 20/25 
bilaterally and was 20/25 bilaterally, after correction as 
well.  The veteran underwent formal Goldmann visual field 
testing which found severely limited visual fields of 
approximately 10 degrees in both the right and left eyes.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Vision disability can be rated either based on loss of 
central visual acuity or impairment of field vision.  
38 C.F.R. § 4.84a (2001).  When rating based on loss of 
central visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75 (2001).  For a disability rating based on 
impairment of field vision a 70 percent rating is assigned 
for bilateral limitation of visual fields to 15 degrees but 
not to 5 degrees.  38 C.F.R. § 4.84a, DC 6080 (2001).  A 
higher rating, of 100 percent, is not warranted unless there 
is bilateral limitation of the visual fields to 5 degrees or 
less.  Id.

Applying the facts in this case to the above rating criteria, 
the Board finds that a disability evaluation in excess of 70 
percent for the veteran's bilateral choroideremia is not 
warranted.  The veteran is not entitled to a compensable 
rating based on loss of central visual acuity.  His corrected 
distant vision is 20/20 and there is no compensable rating 
for that visual acuity.  38 C.F.R. §§ 4.75, 4.84a (2001).  
Based on bilateral impairment of the visual field, the 
veteran is entitled to a 70 percent disability rating.  
38 C.F.R. § 4.84a, DC 6080 (2001).  The August 1999 VA 
examination revealed that his visual field was limited to 
approximately 10 degrees bilaterally.  For bilateral 
impairment of the visual field to 15 degrees but not to 5 
degrees the Rating Schedule assigns a 70 percent evaluation.  
Id.  A higher evaluation of 100 percent is not warranted 
because the veteran's bilateral visual field is not limited 
to 5 degrees or less, nor is it approximated.  Id.

Finally, the veteran claims that the criteria for a 100 
percent rating are met when the disability is rated for 
impaired muscle function under 38 C.F.R. § 4.77.  However, 
these criteria are for diplopia, which was not shown on the 
most recent evaluation and has not been included as a symptom 
of the service-connected choroideremia.  See 38 C.F.R. 
§ 4.77; 53 Fed. Reg. 30262 (Aug. 11, 1988).  Accordingly, 
these criteria are not for application.  

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral choroideremia has caused marked 
employment interference or requires frequent medical 
treatment or hospitalization.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC. 6-96 (1996).








ORDER

A increased evaluation for bilateral choroideremia, currently 
rated as 70 percent disabling, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

